EXHIBIT 10.4 AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT This Amended and Restated Registration Rights Agreement (this “Agreement”) is made as of January 12, 2011, by and between ZAP, a California corporation (the “Company”),China Electric Vehicle Corporation, a British Virgin Island company (the “Investor”). Unless otherwise defined herein, capitalized terms used in this Agreement have the meanings ascribed to them inSection 1 or in the Purchase Agreement (as defined below). RECITALS A.The Company and the party listed therein (the “Prior Holder”) previously entered into that certain Registration Rights Agreement dated as of August 6, 2009 (the “Prior Registration Rights Agreement”), pursuant to which the Company provided certain registration rights to the Prior Holder. B.The Company and the China Electric Vehicle Corporation, a British Virgin Island company, have entered into a Senior Secured Convertible Note and Warrant Purchase Agreement (the “Purchase Agreement”) dated of even date herewith, pursuant to which the Company desires to sell to the Investor and the Investor desires to purchase from the Company a Senior Secured Convertible Promissory Note and a warrant to purchase shares of the Company’s Common Stock, such sale being referred to herein asthe “Financing.”As a condition to the Financing, the parties have agreed to amend the Prior Registration Rights Agreement and enter into this Agreement. WHEREAS,the Investor is a party to that certain Senior Secured Convertible Note and Warrant Purchase Agreement, dated as of the date hereof, with the Company (the “Purchase Agreement”). WHEREAS,pursuant to the Purchase Agreement, the Company agreed to enter into this Agreement in order to provide certain registration rights to the Investor. NOW, THEREFORE:In consideration of the mutual promises and covenants set forth herein, and other consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: Section1 Definitions 1.1Certain Definitions.As used in this Agreement, the following terms shall have the meanings set forth below: (a)“Commission” shall mean the Securities and Exchange Commission or any other federal agency at the time administering the Securities Act. (b)“Common Stock” means the Common Stock of the Company. (c)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or any similar successor federal statute and the rules and regulations thereunder, all as the same shall be in effect from time to time. (d)“Note” shall mean that certain senior secured convertible promissory note, dated as of the date hereof, issued to the Investor pursuant to the Purchase Agreement. (e)“Prior Note” shall mean that secured convertible note issued to the Prior Holder pursuant to the Prior Purchase Agreement. (f)“Prior Shares” shall mean the shares of Common Stock issued to the Prior Holder pursuant to the Prior Purchase Agreement. (g)“Prior Warrant” shall mean that warrant to purchase shares of the Company’s Common Stock issued to the Prior Holder pursuant to the Prior Purchase Agreement. (h)“Registrable Securities” shall mean(i) the Prior Shares, (ii) shares of Common Stock issued or issuable upon (x) conversion of the Note or the Prior Note or (y) exercise of the Warrant or the Prior Warrant, and (iii) any Common Stock issued as a dividend or other distribution with respect to or in exchange for or in replacement of the Prior Shares; provided, however, that Registrable Securities shall not include any shares of Common Stock which have previously been registered or which have been sold to the public either pursuant to a registration statement or Rule144, or which have been sold in a private transaction in which the transferor’s rights under this Agreement are not validly assigned in accordance with this Agreement. (i)The terms “register,” “registered” and “registration” shall refer to a registration effected by preparing and filing a registration statement in compliance with the Securities Act and applicable rules and regulations thereunder, and the declaration or ordering of the effectiveness of such registration statement. (j)“Registration Expenses” shall mean all expenses incurred in effecting any registration pursuant to this Agreement, including, without limitation, all registration, qualification, and filing fees, printing expenses, escrow fees, fees and disbursements of counsel for the Companyand one special counsel for Investor, blue sky fees and expenses, and expenses of any regular or special audits incident to or required by any such registration, but shall not include Selling Expenses and fees and disbursements ofother counsel for Investor. (k)“Restricted Securities” shall mean any Registrable Securities required to bear the legend set forth in Section2.6(b) hereof. (l)“Rule144” shall mean Rule144 as promulgated by the Commission under the Securities Act, as such Rule may be amended from time to time, or any similar successor rule that may be promulgated by the Commission. (m)“Securities Act” shall mean the Securities Act of 1933, as amended, or any similar successor federal statute and the rules and regulations thereunder, all as the same shall be in effect from time to time. (n)“Selling Expenses” shall mean all underwriting discounts, selling commissions and stock transfer taxes applicable to the sale of Registrable Securities and fees and disbursements of counsel for Investor (other than the fees and disbursements of one special counsel to Investor included in Registration Expenses). (o)“Warrants” shall mean those certain warrants, dated as of the date hereof, issued to the Investor pursuant to the Purchase Agreement. -2- Section2 Registration Rights 2.1Requested Registration . (a)Request for Registration. Subject to the conditions set forth in this Section2.1, if the Company shall receive from Investor a written request signed by Investor that the Company effect any registration with respect to all or a part of the Registrable Securities (such request shall state the number of shares of Registrable Securities to be disposed of by Investor), the Company will, as soon as practicable, file and use its commercially reasonable efforts to effect such registration (including, without limitation, filing post-effective amendments, appropriate qualifications under applicable blue sky or other state securities laws, and appropriate compliance with the Securities Act) and to permit or facilitate the sale and distribution of all or such portion of such Registrable Securities as are specified in such request. (b)Limitations on Requested Registration. The Company shall not be obligated to effect, or to take any action to effect, any such registration pursuant to this Section2.1: (i)Prior to eighteen (18) months after the date of this Agreement; (ii)In any particular jurisdiction in which the Company would be required to execute a general consent to service of process in effecting such registration, qualification, or compliance, unless the Company is already subject to service in such jurisdiction and except as may be required by the Securities Act; or (iii)After the Company has initiated two such registrations pursuant to this Section2.1 (counting for these purposes only registrations which have been declared or ordered effective and pursuant to which securities have been sold). (c)Deferral. Notwithstanding anything to the contrary herein, the Company may delay, including by delaying the filing of a registration statement, the disclosure of material, non-public information concerning the Company, the disclosure of which at the time is not, in the good faith opinion of the Board of Directors of the Company, in the best interest of the Company (a "Grace Period") and, as applicable, suspend sales of Registrable Securities under an effective registration statement; provided, that the Company shall promptly (i) notify the Investor in writing of the existence of material, non-public information giving rise to a Grace Period (provided that in each notice the Company will not disclose the content of such material, non-public information to the Investor) and the date on which the Grace Period will begin, and (ii) notify the Investor in writing of the date on which the Grace Period ends; and, provided further, that no Grace Period shall exceed ten (10) consecutive days and during any three hundred sixty five (365) day period such Grace Periods shall not exceed an aggregate of thirty (30) days.For purposes of determining the length of a Grace Period above, the Grace Period shall begin on and include the date the Investor receives the notice referred to in clause (i) and shall end on and include the later of the date the Investor receives the notice referred to in clause (ii) and the date referred to in such notice. (d)Limitation on Investor’s Ability to Sell. Investor shall not sell more than twenty-five percent (25%) of the aggregate number of shares of Common Stock held by Investor that may be issued pursuant to the Purchase Agreement and the exhibits thereto, including shares of Common Stock issuable upon conversion of options, warrants or any convertible securities, during any six (6) month period following the effective date of the registration statement without the prior written consent of the Company. -3- 2.2Expenses of Registration.All Registration Expenses incurred in connection with registration and distribution of Registrable Securities pursuant to Section2.1 hereof shall be borne equally by the Company and the Investor. All Selling Expenses shall be borne by the Investor. 2.3Registration Procedures.The Company will keep Investor advised in writing as to the initiation of the registration pursuant to Section 2.1 and as to the completion thereof. At its expense, the Company will use its commercially reasonable efforts to: (a)Keep such registration effective for a period ending on the earlier of the date which is two (2) years from the effective date of the registration statement or such time as Investor has completed the distribution described in the registration statement relating thereto; (b)Prepare and file with the Commission such amendments and supplements to such registration statement and the prospectus used in connection with such registration statement as may be necessary to comply with the provisions of the Securities Act with respect to the disposition of all securities covered by such registration statement for the period set forth in subsection (a) above; (c)Furnish such number of prospectuses, including any preliminary prospectuses, and other documents incident thereto, including any amendment of or supplement to the prospectus, as Investor from time to time may reasonably request; (d)Use its reasonable best efforts to register and qualify the securities covered by such registration statement under such other securities or Blue Sky laws of such jurisdiction as shall be reasonably requested by Investor; provided, that the Company shall not be required in connection therewith or as a condition thereto to qualify to do business or to file a general consent to service of process in any such states or jurisdictions; (e)Notify Investor at any time when a prospectus relating to such registration statement is required to be delivered under the Securities Act of the happening of any event as a result of which the prospectus included in such registration statement, as then in effect, includes an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading or incomplete in light of the circumstances then existing, and following such notification promptly prepare and furnish to Investor a reasonable number of copies of a supplement to or an amendment of such prospectus as may be necessary so that, as thereafter delivered to the purchasers of such shares, such prospectus shall not include an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading or incomplete in light of the circumstances then existing; (f)Use its commercially reasonable efforts to furnish, on the date that such Registrable Securities are delivered to the underwriters for sale, if such securities are being sold through underwriters, (i)an opinion, dated as of such date, of the counsel representing the Company for the purposes of such registration, in form and substance as is customarily given to underwriters in an underwritten public offering, addressed to the underwriters, if any, and (ii)a “comfort” letter dated as of such date, from the independent certified public accountants of the Company, in form and substance as is customarily given by independent certified public accountants to underwriters in an underwritten public offering, addressed to the underwriters; (g)Provide a transfer agent and registrar for all Registrable Securities registered pursuant to such registration statement and a CUSIP number for all such Registrable Securities, in each case not later than the effective date of such registration; -4- (h)Otherwise use its commercially reasonable efforts to comply with all applicable rules and regulations of the Commission, and make available to its security holders, as soon as reasonably practicable, an earnings statement covering the period of at least twelve months, but not more than eighteen months, beginning with the first month after the effective date of such registration statement, which earnings statement shall satisfy the provisions of Section11(a) of the Securities Act; (i)Cause all such Registrable Securities registered pursuant hereunder to be listed on each securities exchange on which similar securities issued by the Company are then listed; (j)Use its commercially reasonable efforts to, within the time periods required by applicable law, file all documents and reports required to be filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act; and (k)In connection with any underwritten offering pursuant to the registration statement to be filed pursuant to Section2.1 hereof, enter into an underwriting agreement in form reasonably necessary to effect the offer and sale of Common Stock, provided such underwriting agreement contains reasonable and customary provisions, and provided further, that Investor shall also enter into and perform its obligations under such an agreement. 2.4Indemnification. (a)To the extent permitted by law, the Company will indemnify and hold harmless Investor, each of its officers, directors and partners, legal counsel and accountants and each person controlling Investor within the meaning of Section15 of the Securities Act, with respect to which registration, qualification or compliance has been effected pursuant to this Section 2, and each underwriter, if any, and each person who controls within the meaning of Section15 of the Securities Act any underwriter, against all expenses, claims, losses, damages and liabilities (or actions, proceedings or settlements in respect thereof) arising out of or based on: (i)any untrue statement (or alleged untrue statement) of a material fact contained or incorporated by reference in any prospectus, offering circular or other document (including any related registration statement, notification or the like) incident to any such registration, qualification or compliance; (ii)any omission (or alleged omission) to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading, or (iii)any violation (or alleged violation) by the Company of the Securities Act, any state securities laws or any rule or regulation thereunder applicable to the Company and relating to action or inaction required of the Company in connection with any offering covered by such registration, qualification or compliance, and the Company will reimburse Investor, each of its officers, directors, partners, legal counsel and accountants and each person controlling Investor, each such underwriter and each person who controls any such underwriter, for any legal and any other expenses reasonably incurred in connection with investigating and defending or settling any such claim, loss, damage, liability or action. (b)Each party entitled to indemnification under this Section2.4 (the “IndemnifiedParty”) shall give notice to the Company (the “IndemnifyingParty”) promptly after such Indemnified Party has actual knowledge of any claim as to which indemnity may be sought, and shall permit the Indemnifying Party to assume the defense of such claim or any litigation resulting therefrom; provided that counsel for the Indemnifying Party, who shall conduct the defense of such claim or any litigation resulting therefrom, shall be approved by the Indemnified Party (whose approval shall not be unreasonably withheld), and the Indemnified Party may participate in such defense at its own expense; and provided further that the failure of any Indemnified Party to give notice as provided herein shall not relieve the Indemnifying Party of its obligations under this Section2.4, to the extent such failure is not prejudicial. No Indemnifying Party, in the defense of any such claim or litigation, shall, except with the consent of each Indemnified Party, consent to entry of any judgment or enter into any settlement that does not include as an unconditional term thereof the giving by the -5- claimant or plaintiff to such Indemnified Party of a release from all liability in respect to such claim or litigation. Each Indemnified Party shall furnish such information regarding itself or the claim in question as an Indemnifying Party may reasonably request in writing and as shall be reasonably required in connection with defense of such claim and litigation resulting therefrom. (c)If the indemnification provided for in this Section2.4 is held by a court of competent jurisdiction to be unavailable to an Indemnified Party with respect to any loss, liability, claim, damage, or expense referred to herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder, shall contribute to the amount paid or payable by such Indemnified Party as a result of such loss, liability, claim, damage, or expense in such proportion as is appropriate to reflect the relative fault of the Indemnifying Party on the one hand and of the Indemnified Party on the other in connection with the statements or omissions that resulted in such loss, liability, claim, damage, or expense as well as any other relevant equitable considerations. The relative fault of the Indemnifying Party and of the Indemnified Party shall be determined by reference to, among other things, whether the untrue or alleged untrue statement of a material fact or the omission to state a material fact relates to information supplied by the Indemnifying Party or by the Indemnified Party and the parties’ relative intent, knowledge, access to information, and opportunity to correct or prevent such statement or omission. No person or entity will be required under this Section2.4(c) to contribute any amount in excess of the net proceeds from the offering received by such person or entity, except in the case of fraud or willful misconduct by such person or entity. No person or entity guilty of fraudulent misrepresentation (within the meaning of Section11(f) of the Securities Act) will be entitled to contribution from any person or entity that was not guilty of such fraudulent misrepresentation. (d)Notwithstanding the foregoing, to the extent that the provisions on indemnification and contribution contained in the underwriting agreement entered into in connection with the underwritten public offering are in conflict with the foregoing provisions, the provisions in the underwriting agreement shall control. 2.5Information by Investor.Investor shall furnish to the Company such information regarding Investor and the distribution proposed by Investor as the Company may reasonably request in writing and as shall be reasonably required in connection with any registration, qualification, or compliance referred to in this Section 2. 2.6Restrictions on Transfer. (a)Investor, by acceptance of the Registrable Securities, agrees to comply in all respects with the provisions of this Section2.6. Investor agrees not to make any sale, assignment, transfer, pledge or other disposition of all or any portion of the Restricted Securities, or any beneficial interest therein, unless and until the transferee thereof has agreed in writing for the benefit of the Company to take and hold such Restricted Securities subject to, and to be bound by, the terms and conditions set forth in this Agreement, including, without limitation, this Section2.6, and: (i)There is then in effect a registration statement under the Securities Act covering such proposed disposition and the disposition is made in accordance with the registration statement; or (ii)Investor shall have given prior written notice to the Company of Investor’s intention to make such disposition and shall have furnished the Company with a detailed description of the manner and circumstances of the proposed disposition, and such disposition will not require registration of such Restricted Securities under the Securities Act. It is agreed that the Company will not require opinions of counsel for transactions made pursuant to Rule144 except in unusual circumstances. -6- (b)Each certificate representing Registrable Securities shall (unless otherwise permitted by the provisions of this Agreement) be stamped or otherwise imprinted with a legend substantially similar to the following (in addition to any legend required under applicable state securities laws): THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. Investor consents to the Company making a notation on its records and giving instructions to any transfer agent of the Restricted Securities in order to implement the restrictions on transfer established in this Section2.6. (c)The legend referring to federal and state securities laws identified in Section2.6(b) hereof stamped on a certificate evidencing the Restricted Securities and the stock transfer instructions and record notations with respect to such Restricted Securities shall be removed and the Company shall issue a certificate without such legend to the holder of such Restricted Securities if (i)such securities are registered under the Securities Act, or (ii)such holder provides the Company with an opinion of counsel reasonably acceptable to the Company to the effect that a sale or transfer of the securities may be made without registration or qualification. 2.7Rule144 Reporting.With a view to making available the benefits of certain rules and regulations of the Commission that may permit the sale of the Restricted Securities to the public without registration, the Company agrees to use its commercially reasonable efforts to: (a)Make and keep adequate current public information with respect to the Company available in accordance with Rule144 under the Securities Act; and (b)File with the Commission in a timely manner all reports and other documents required of the Company under the Securities Act and the Exchange Act at any time after it has become subject to such reporting requirements. 2.8Transfer or Assignment of Registration Rights.The rights to cause the Company to register securities granted to Investor by the Company under this Section 2 may be transferred or assigned by Investor to any transferee or assignee; provided that (i)such transfer or assignment of Registrable Securities is effected in accordance with the terms of Section2.6 hereof and applicable securities laws, (ii)the Company is given written notice prior to said transfer or assignment, stating the name and address of the transferee or assignee and identifying the securities with respect to which such registration rights are intended to be transferred or assigned and (iii)the transferee or assignee of such rights assumes in writing the obligations of Investor under this Agreement, including without limitation the obligations set forth in Section 2.4. -7- 2.9Limitations on Subsequent Registration Rights.From and after the date of this Agreement, the Company shall not, without the prior written consent of Investor, enter into any agreement with any holder or prospective holder of any securities of the Company giving such holder or prospective holder any registration rights the terms of which are pari passu with or senior to the registration rights granted to Investor hereunder. Section3 Miscellaneous 3.1Amendment. (a)The Prior Registration Rights Agreement is hereby amended and restated in its entirety to read as set forth in this Agreement, and the Company, the Prior Holder and the Investor hereby agree to be bound by the provisions hereof as the sole agreement of the Company and its stockholders with respect to the matters set forth herein. (b)Except as expressly provided herein, neither this Agreement nor any term hereof may be amended, waived, discharged or terminated other than by a written instrument referencing this Agreement and signed by the Company and Investor. 3.3Notices.All notices and other communications required or permitted hereunder shall be in writing and shall be mailed by registered or certified mail, postage prepaid, sent by facsimile or otherwise delivered by hand or by messenger addressed: (a)if to the Investor, at the Investor’s addressor facsimile number as shown in the Company’s records, as may be updated in accordance with the provisions hereof; or (b)if to the Company, to the attention of the Chief Financial Officer at 501 4th Street, Santa Rosa, California 95401, or at such other address as the Company shall have furnished to the Investor. Each party hereto agrees that such notice may be given by facsimile or by electronic mail. Each such notice or other communication shall for all purposes of this Agreement be treated as effective or having been given when delivered if delivered personally, or, if sent by mail, at the earlier of its receipt or 72hours after the same has been deposited in a regularly maintained receptacle for the deposit of the United States mail, addressed and mailed as aforesaidor, if sent by facsimile, upon confirmation of facsimile transfer. 3.4Governing Law.This Agreement shall be governed in all respects by the internal laws of the State of California as applied to agreements entered into among California residents to be performed entirely within California, without regard to principles of conflicts of law. 3.5Entire Agreement.This Agreement and the other Transaction Documents (as defined in the Purchase Agreement), constitute the full and entire understanding and agreement between the parties with regard to the subjects hereof. No party hereto shall be liable or bound to any other party in any manner with regard to the subjects hereof or thereof by any warranties, representations or covenants except as specifically set forth herein. 3.6Successors and Assigns.Except as otherwise expressly provided herein, the provisions hereof shall inure to the benefit of, and be binding upon, the successors and assigns of the parties hereto.The Investor shall have the right to assign any and all of Investor’s rights, duties and obligations hereunder at any time without the prior written consent of the Company. -8- 3.7Delays or Omissions.Except as expressly provided herein, no delay or omission to exercise any right, power or remedy accruing to any party to this Agreement upon any breach or default of any other party under this Agreement shall impair any such right, power or remedy of such non-defaulting party, nor shall it be construed to be a waiver of any such breach or default, or an acquiescence therein, or of or in any similar breach or default thereafter occurring, nor shall any waiver of any single breach or default be deemed a waiver of any other breach or default theretofore or thereafter occurring. Any waiver, permit, consent or approval of any kind or character on the part of any party of any breach or default under this Agreement, or any waiver on the part of any party of any provisions or conditions of this Agreement, must be in writing and shall be effective only to the extent specifically set forth in such writing. All remedies, either under this Agreement or by law or otherwise afforded to any party to this Agreement, shall be cumulative and not alternative. 3.8Severability.If any provision of this Agreement becomes or is declared by a court of competent jurisdiction to be illegal, unenforceable or void, portions of such provision, or such provision in its entirety, to the extent necessary, shall be severed from this Agreement, and such court will replace such illegal, void or unenforceable provision of this Agreement with a valid and enforceable provision that will achieve, to the extent possible, the same economic, business and other purposes of the illegal, void or unenforceable provision. The balance of this Agreement shall be enforceable in accordance with its terms. 3.9Titles and Subtitles.The titles and subtitles used in this Agreement are used for convenience only and are not to be considered in construing or interpreting this Agreement. All references in this Agreement to sections, paragraphs and exhibits shall, unless otherwise provided, refer to sections and paragraphs hereof and exhibits attached hereto. 3.10Counterparts.This Agreement may be executed in any number of counterparts, each of which shall be enforceable against the parties that execute such counterparts, and all of which together shall constitute one instrument. 3.11Telecopy Execution and Delivery.A facsimile, telecopy or other reproduction of this Agreement may be executed by one or more parties hereto and delivered by such party by facsimile or any similar electronic transmission device pursuant to which the signature of or on behalf of such party can be seen. Such execution and delivery shall be considered valid, binding and effective for all purposes. At the request of any party hereto, all parties hereto agree to execute and deliver an original of this Agreement as well as any facsimile, telecopy or other reproduction hereof. 3.12Jurisdiction; Venue.Each of the parties hereto hereby submits and consents irrevocably to the exclusive jurisdiction of the courts of the State of California and the United States District Court for the Northern District of California for the interpretation and enforcement of the provisions of this Agreement. Each of the parties hereto also agrees that the jurisdiction over the person of such parties and the subject matter of such dispute shall be effected by the mailing of process or other papers in connection with any such action in the manner provided for in Section3.2 or in such other manner as may be lawful, and that service in such manner shall constitute valid and sufficient service of process. 3.13Further Assurances.Each party hereto agrees to execute and deliver, by the proper exercise of its corporate, limited liability company, partnership or other powers, all such other and additional instruments and documents and do all such other acts and things as may be reasonably necessary to more fully effectuate this Agreement. -9- 3.14Attorneys’ Fees.In the event that any suit or action is instituted to enforce any provision in this Agreement, the prevailing party in such dispute shall be entitled to recover from the losing party all fees, costs and expenses of enforcing any right of such prevailing party under or with respect to this Agreement, including without limitation, such reasonable fees and expenses of attorneys and accountants, which shall include, without limitation, all fees, costs and expenses of appeals. (signature page follows) -10- The parties hereto have executed this Amended and Restated Registration Rights Agreement effective as of the day and year first above written. COMPANY: ZAP a California corporation By: /s/ Steven Schneider Name: Steven Schneider Title: Chief Executive Officer PRIOR HOLDER: CATHAYA CAPITAL, L.P. a Cayman Islands exempted limited partnership By: Cathaya Capital, G.P. Its General Partner By: Cathaya Capital Co., Ltd. Its General Partner] By: /s/ Priscilla Lu Name: Priscilla Lu Title: Director INVESTOR: CHINA ELECTRIC VEHICLE CORPORATION, a British Virgin Island company [By: CATHAYA CAPITAL, L.P. a Cayman Islands exempted limited partnership By: Cathaya Capital, G.P. Its General Partner By: Cathaya Capital Co., Ltd. Its General Partner] By: /s/ Priscilla Lu Name: Priscilla Lu Title: Director (Signature Page to Registration Rights Agreement)
